Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 2, 3, 10, 11, 18, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-9, 11-17, 19, 20,is/are rejected under 35 U.S.C. 103 as being unpatentable over MIN et al. (U.S. Pub No. 2017/0280498 A1) in view of Patel et al. (U.S. Pub No. 2011/0182223 A1) in further view of Wang et al. (U.S. Pub No. 2020/0344695 A1)

1. Min teaches a device, the device comprising processing circuitry coupled to storage, the processing circuitry configured to: generate a first wake-up frame to be sent to a first station device on a first wake up receiver (WUR) frequency division multiple access (FDMA) operating channel [par 0032, There have been described methods to transmit and receive wake-up signals using OFDMA sub-cannels between a wake-up transmitter (e.g., Wi-Fi AP) and a receiver (e.g., STA with main radio and LP-WUR receiver). The AP transmitter, main radio and receiver can first negotiate and agree on parameters for the LP-WUR receiver operation]; determine a second wake-up frame to be sent to a second station device on a second WUR FDMA operating channel different from the first WUR operating channel [par 0065, In FIG. 7, a wake-up packet with an extended payload is shown for a first sub-channel, and wake-up packet without an extended payload shown on another sub-channel. FIG. 8 shows a wake-up packet followed by a data packet for the main radio on a first sub-channel, and a second wake-up packet on another sub-channel. While the various wake-up packets are shown on specific sub-channels];
 	Min fail to show calculate a frame length value associated with the first wake-up frame and the second wake-up frame to be equal to a longest wake-up frame between the first wake-up frame and the second wake-up frame;
 	In an analogous art Patel show calculate a frame length value associated with the first wake-up frame and the second wake-up frame to be equal to a longest wake-up frame between the first wake-up frame and the second wake-up frame [par 0034,  At S340 a receiver device wakes up, senses the medium, and detects the encoded preamble frame. In one embodiment, as the receiver wakes up, it tunes its radio to the logical channel selected using, for example, Equation (3). At S350 it is determined if the frame is intended for the receiver device by comparing the length of the frame to a length representing its MAC address. If the frame is a special control frame, the device checks whether the length of the frame corresponds to a fixed known length frame]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Min and Patel because the size of the preamble a receiver can determine if it is the target receiver.
 	Min and Patel fail to show identify a first indication of a first transition delay received from the first station device; identify a second indication of a second transition delay received from the second station device; cause to the send the first wake-up frame to the first station device and the second wake-up frame to the second station device; 
 	In an analogous art Wang show identify a first indication of a first transition delay received from the first station device [par 0180, For example, if a STA receive a trigger frame 620 when the timer is not expired (i.e. the timer is less than or equal to the maximum group wake-up delay 650), the STA may transmit UL packets such as UL packet STA1 625, UL packet STA N−1 630, and UL packet STA N 635 as illustrated in FIG. 6. The maximum group wake-up delay 650 may be received from the AP during the negotiation/configuration procedure]; identify a second indication of a second transition delay received from the second station device [par 0201, The maximum PCR transition delay may be defined as the maximum value of the PCR transition delay values in the WUR capabilities elements indicated by all the WUR non-AP STAs that are not in the awake state, have negotiated WUR power management service with the WUR AP, and are in WUR mode], cause to the send the first wake-up frame to the first station device and the second wake-up frame to the second station device [par 0204, , the PCR component of a WUR non-AP STA may be in the doze state until the maximum PCR transition delay for a group ID has expired if the WUR non-AP STA receives a WUR wake-up frame from its associated WUR AP addressed to a group ID to which the STA is assigned and if the maximum PCR transition delay for the group ID has been indicated by the AP in a WUR mode element]; schedule transmissions to the first station device at the end of the first wake-up frame plus the first transition period [par 0134, The DS or the attached controller may be aware of the loss of the AP (BSS) and then based on the DS's knowledge of the ESS, send the information it has on the WUR STAs that were associated with the unexpectedly lost AP to one or more of the remaining APs in the ESS to provide replacement functionality for the lost AP. This may enable WUR functionality recovery without notification of the WUR STA or the need of the WUR STA to re-establish WUR services or schedules. This may be a transparent recovery of the WUR functionality for the WUR STAs].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Min, Patel, and Wang because this provides  efficient (re)discovery and medium access for wake-up radios.


3. Min, Patel, and Wang teach the device of claim 2, wherein the processing circuitry is further configured to determine to apply a first padding to the first wake-up frame based on the L-SIG indication included in a header of the first wake-up frame [Min, par 0082, 0083, This scheduling can optionally take into account one or more of spectrum efficiency, a wake-up latency requirement, a number of pending wake-up transmissions, a downlink (DL) buffer and traffic statistics and/or uplink (UL) scheduling requests and traffic statistics or the like. Then, in step S1116, a wake-up packet is inserted in a padding area of one or more subchannels after a data frame. Control then continues to step S1120. In step S1120, one or more subchannels adjacent to the wake-up packet can optionally be nulled. Optionally still, one or more other channels not adjacent to the wake-up packet could be nulled].






4, Min, Patel, and Wang demonstrates the device of claim 3, wherein the processing circuitry is further configured to apply a second padding to the second wake-up frame, wherein the first padding and second padding are used to align ends of the first wake-up frame and the second wake-up frame [Min, par 0082, 0083, This scheduling can optionally take into account one or more of spectrum efficiency, a wake-up latency requirement, a number of pending wake-up transmissions, a downlink (DL) buffer and traffic statistics and/or uplink (UL) scheduling requests and traffic statistics or the like. Then, in step S1116, a wake-up packet is inserted in a padding area of one or more subchannels after a data frame. Control then continues to step S1120. In step S1120, one or more subchannels adjacent to the wake-up packet can optionally be nulled. Optionally still, one or more other channels not adjacent to the wake-up packet could be nulled].

5. Min, Patel, and Wang demonstrate the device of claim 1, Min and Patel fail to show wherein the processing circuitry is further configured to indicate a WUR beacon operating channel through a WUR element carried in a management frame sent to the first station device.
 	In an analogous art Wang show wherein the processing circuitry is further configured to indicate a WUR beacon operating channel through a WUR element carried in a management frame sent to the first station device [par 0105,  Regardless of whether the WTRU is in the negotiation procedure or not, the received management frame and/or the received action frame (e.g., the beacon frame and/or the WUR mode setup frame) may include a WUR operation element in the frame as described above. The WUR operation element may include a set of parameters necessary to support the WUR operation. For example, the WUR operation element may include WUR parameter which includes a counter subfield]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Min, Patel, and Wang because this provides  efficient (re)discovery and medium access for wake-up radios.


6. Min, Patel, and Wang creates the device of claim 1, Min and Patel fail to show wherein the first WUR FDMA operating channel is different from the WUR beacon operating channel based on an indication by the first station device that it is capable of performing a channel switch.
 	In an analogous art Wang show wherein the first WUR FDMA operating channel is different from the WUR beacon operating channel based on an indication by the first station device that it is capable of performing a channel switch [par 0172, the STA may monitor the PCR channel and wait for a Trigger frame to trigger an UL OFDMA transmission or UL MU-MIMO transmission at step 526. The trigger frame may indicate that this frame may be used to trigger STAs to switch from WUR to PCR. The trigger frame may include information to dedicated STAs. The STA may use the allocated resources to perform UL OFDMA transmission or UL MU-MIMO transmission.
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Min, Patel, and Wang because this provides  efficient (re)discovery and medium access for wake-up radios.


7. Min, Patel, and Wang convey the device of claim 1, Min and Patel fail to show wherein the first WUR operating channel is same as the WUR beacon operating channel based on an indication by the first station device that it is not capable of performing a channel switch.
 	In an analogous art Wang show wherein the first WUR operating channel is same as the WUR beacon operating channel based on an indication by the first station device that it is not capable of performing a channel switch [par 0075, the AP may transmit a beacon on a fixed channel, usually the primary channel. This channel may be 20 MHz wide, and may be the operating channel of the BSS. This channel may also be used by the STAs to establish a connection with the AP. The fundamental channel access mechanism in an 802.11 system may be Carrier Sense Multiple Access with Collision Avoidance (CSMA/CA). In this mode of operation, every STA, including the AP, will sense the primary channel. If the channel is detected to be busy, the STA backs off. Hence only one STA may transmit at any given time in a given BSS].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Min, Patel, and Wang because this provides  efficient (re)discovery and medium access for wake-up radios.


8. Min, Patel, and Wang defines the device of claim 1, Min and Patel fail to show wherein a target time of transmitting the WUR beacon frame does not overlap with a duty cycle of the first station device.
 	In an analogous art Wang show wherein a target time of transmitting the WUR beacon frame does not overlap with a duty cycle of the first station device [par 0118, When a WUR STA in WUR mode receives a wake-up frame or wake-up packet (WUP), for example during a on duration of its WUR duty cycle, it may wake up based on one or more conditions. One such condition may be that the WUR beacon contains a different value for the BSS counter than the value contained in the last WUR beacon that it received].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Min, Patel, and Wang because this provides  efficient (re)discovery and medium access for wake-up radios.


9. Min teaches a non-transitory computer-readable medium storing computer-executable instructions which when executed by one or more processors result in performing operations comprising: generating a first wake-up frame to be sent to a first station device on a first wake up receiver (WUR) frequency division multiple access (FDMA) operating channel[par 0032, There have been described methods to transmit and receive wake-up signals using OFDMA sub-cannels between a wake-up transmitter (e.g., Wi-Fi AP) and a receiver (e.g., STA with main radio and LP-WUR receiver). The AP transmitter, main radio and receiver can first negotiate and agree on parameters for the LP-WUR receiver operation];; determining a second wake-up frame to be sent to a second station device on a second WUR FDMA operating channel different from the first WUR operating channel[par 0065, In FIG. 7, a wake-up packet with an extended payload is shown for a first sub-channel, and wake-up packet without an extended payload shown on another sub-channel. FIG. 8 shows a wake-up packet followed by a data packet for the main radio on a first sub-channel, and a second wake-up packet on another sub-channel. While the various wake-up packets are shown on specific sub-channels];
 	Min fail to show calculating a frame length value associated with the first wake-up frame and the second wake-up frame to be equal to a longest wake-up frame between the first wake-up frame and the second wake-up frame;
 	In an analogous art Patel show calculating a frame length value associated with the first wake-up frame and the second wake-up frame to be equal to a longest wake-up frame between the first wake-up frame and the second wake-up frame[par 0034,  At S340 a receiver device wakes up, senses the medium, and detects the encoded preamble frame. In one embodiment, as the receiver wakes up, it tunes its radio to the logical channel selected using, for example, Equation (3). At S350 it is determined if the frame is intended for the receiver device by comparing the length of the frame to a length representing its MAC address. If the frame is a special control frame, the device checks whether the length of the frame corresponds to a fixed known length frame]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Min and Patel because the size of the preamble a receiver can determine if it is the target receiver.
 	Min and Patel fail to show identifying a first indication of a first transition delay received from the first station device; identifying a second indication of a second transition delay received from the second station device; causing to the send the first wake-up frame to the first station device and the second wake-up frame to the second station device; and scheduling transmissions to the first station device at the end of the first wake-up frame plus the first transition period.
 	In an analogous art Wang show identifying a first indication of a first transition delay received from the first station device[par 0180, For example, if a STA receive a trigger frame 620 when the timer is not expired (i.e. the timer is less than or equal to the maximum group wake-up delay 650), the STA may transmit UL packets such as UL packet STA1 625, UL packet STA N−1 630, and UL packet STA N 635 as illustrated in FIG. 6. The maximum group wake-up delay 650 may be received from the AP during the negotiation/configuration procedure];  identifying a second indication of a second transition delay received from the second station device[par 0201, The maximum PCR transition delay may be defined as the maximum value of the PCR transition delay values in the WUR capabilities elements indicated by all the WUR non-AP STAs that are not in the awake state, have negotiated WUR power management service with the WUR AP, and are in WUR mode]; causing to the send the first wake-up frame to the first station device and the second wake-up frame to the second station device[par 0204, , the PCR component of a WUR non-AP STA may be in the doze state until the maximum PCR transition delay for a group ID has expired if the WUR non-AP STA receives a WUR wake-up frame from its associated WUR AP addressed to a group ID to which the STA is assigned and if the maximum PCR transition delay for the group ID has been indicated by the AP in a WUR mode element]; and scheduling transmissions to the first station device at the end of the first wake-up frame plus the first transition period[par 0134, The DS or the attached controller may be aware of the loss of the AP (BSS) and then based on the DS's knowledge of the ESS, send the information it has on the WUR STAs that were associated with the unexpectedly lost AP to one or more of the remaining APs in the ESS to provide replacement functionality for the lost AP. This may enable WUR functionality recovery without notification of the WUR STA or the need of the WUR STA to re-establish WUR services or schedules. This may be a transparent recovery of the WUR functionality for the WUR STAs].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Min, Patel, and Wang because this provides  efficient (re)discovery and medium access for wake-up radios.

11. Min, Patel, and Wang teach the non-transitory computer-readable medium of claim 10, wherein the operations further comprise determining to applying a first padding to the first wake-up frame based on the L-SIG indication included in a header of the first wake-up frame [Min, par 0082, 0083, This scheduling can optionally take into account one or more of spectrum efficiency, a wake-up latency requirement, a number of pending wake-up transmissions, a downlink (DL) buffer and traffic statistics and/or uplink (UL) scheduling requests and traffic statistics or the like. Then, in step S1116, a wake-up packet is inserted in a padding area of one or more subchannels after a data frame. Control then continues to step S1120. In step S1120, one or more subchannels adjacent to the wake-up packet can optionally be nulled. Optionally still, one or more other channels not adjacent to the wake-up packet could be nulled].



12. Min, Patel, and Wang describes the non-transitory computer-readable medium of claim 11, wherein the operations further comprise applying a second padding to the second wake-up frame, wherein the first padding and second padding are used to align ends of the first wake-up frame and the second wake-up frame[Min, par 0082, 0083, This scheduling can optionally take into account one or more of spectrum efficiency, a wake-up latency requirement, a number of pending wake-up transmissions, a downlink (DL) buffer and traffic statistics and/or uplink (UL) scheduling requests and traffic statistics or the like. Then, in step S1116, a wake-up packet is inserted in a padding area of one or more subchannels after a data frame. Control then continues to step S1120. In step S1120, one or more subchannels adjacent to the wake-up packet can optionally be nulled. Optionally still, one or more other channels not adjacent to the wake-up packet could be nulled].


13. Min, Patel, and Wang creates the non-transitory computer-readable medium of claim 9, Min and Patel fail to show wherein the operations further comprise indicating a WUR beacon operating channel through a WUR element carried in a management frame sent to the first station device.
 	In an analogous art Wang show wherein the operations further comprise indicating a WUR beacon operating channel through a WUR element carried in a management frame sent to the first station device [par 0105,  Regardless of whether the WTRU is in the negotiation procedure or not, the received management frame and/or the received action frame (e.g., the beacon frame and/or the WUR mode setup frame) may include a WUR operation element in the frame as described above. The WUR operation element may include a set of parameters necessary to support the WUR operation. For example, the WUR operation element may include WUR parameter which includes a counter subfield]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Min, Patel, and Wang because this provides  efficient (re)discovery and medium access for wake-up radios.


14. Min, Patel, and Wang creates the non-transitory computer-readable medium of claim 9, Min and Patel fail to show wherein the first WUR FDMA operating channel is different from the WUR beacon operating channel based on an indication by the first station device that it is capable of performing a channel switch.
 	In an analogous art Wang show wherein the first WUR FDMA operating channel is different from the WUR beacon operating channel based on an indication by the first station device that it is capable of performing a channel switch[par 0172, the STA may monitor the PCR channel and wait for a Trigger frame to trigger an UL OFDMA transmission or UL MU-MIMO transmission at step 526. The trigger frame may indicate that this frame may be used to trigger STAs to switch from WUR to PCR. The trigger frame may include information to dedicated STAs. The STA may use the allocated resources to perform UL OFDMA transmission or UL MU-MIMO transmission.
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Min, Patel, and Wang because this provides  efficient (re)discovery and medium access for wake-up radios.

15. Min, Patel, and Wang describe the non-transitory computer-readable medium of claim 9, Min and Patel fail to show wherein the first WUR operating channel is same as the WUR beacon operating channel based on an indication by the first station device that it is not capable of performing a channel switch.
 	In an analogous art Wang show wherein the first WUR operating channel is same as the WUR beacon operating channel based on an indication by the first station device that it is not capable of performing a channel switch[par 0075, the AP may transmit a beacon on a fixed channel, usually the primary channel. This channel may be 20 MHz wide, and may be the operating channel of the BSS. This channel may also be used by the STAs to establish a connection with the AP. The fundamental channel access mechanism in an 802.11 system may be Carrier Sense Multiple Access with Collision Avoidance (CSMA/CA). In this mode of operation, every STA, including the AP, will sense the primary channel. If the channel is detected to be busy, the STA backs off. Hence only one STA may transmit at any given time in a given BSS].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Min, Patel, and Wang because this provides  efficient (re)discovery and medium access for wake-up radios.



16. Min, Patel, and Wang defines the non-transitory computer-readable medium of claim 9, Min and Patel fail to show wherein a target time of transmitting the WUR beacon frame does not overlap with a duty cycle of the first station device.
 	In an analogous art Wang show wherein a target time of transmitting the WUR beacon frame does not overlap with a duty cycle of the first station device[par 0118, When a WUR STA in WUR mode receives a wake-up frame or wake-up packet (WUP), for example during a on duration of its WUR duty cycle, it may wake up based on one or more conditions. One such condition may be that the WUR beacon contains a different value for the BSS counter than the value contained in the last WUR beacon that it received].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Min, Patel, and Wang because this provides  efficient (re)discovery and medium access for wake-up radios.


17. Min defines a method comprising: generating, by one or more processors, a first wake-up frame to be sent to a first station device on a first wake up receiver (WUR) frequency division multiple access (FDMA) operating channel[par 0032, There have been described methods to transmit and receive wake-up signals using OFDMA sub-cannels between a wake-up transmitter (e.g., Wi-Fi AP) and a receiver (e.g., STA with main radio and LP-WUR receiver). The AP transmitter, main radio and receiver can first negotiate and agree on parameters for the LP-WUR receiver operation]; determining a second wake-up frame to be sent to a second station device on a second WUR FDMA operating channel different from the first WUR operating channel[par 0065, In FIG. 7, a wake-up packet with an extended payload is shown for a first sub-channel, and wake-up packet without an extended payload shown on another sub-channel. FIG. 8 shows a wake-up packet followed by a data packet for the main radio on a first sub-channel, and a second wake-up packet on another sub-channel. While the various wake-up packets are shown on specific sub-channels];
 	Min fail to show calculating a frame length value associated with the first wake-up frame and the second wake-up frame to be equal to a longest wake-up frame between the first wake-up frame and the second wake-up frame;
 	In an analogous art Patel show calculating a frame length value associated with the first wake-up frame and the second wake-up frame to be equal to a longest wake-up frame between the first wake-up frame and the second wake-up frame[par 0034,  At S340 a receiver device wakes up, senses the medium, and detects the encoded preamble frame. In one embodiment, as the receiver wakes up, it tunes its radio to the logical channel selected using, for example, Equation (3). At S350 it is determined if the frame is intended for the receiver device by comparing the length of the frame to a length representing its MAC address. If the frame is a special control frame, the device checks whether the length of the frame corresponds to a fixed known length frame]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Min and Patel because the size of the preamble a receiver can determine if it is the target receiver.
 	Mina and Patel fail to show identifying a first indication of a first transition delay received from the first station device; identifying a second indication of a second transition delay received from the second station device; causing to the send the first wake-up frame to the first station device and the second wake-up frame to the second station device; and scheduling transmissions to the first station device at the end of the first wake-up frame plus the first transition period.
 	In an analogous Wang show identifying a first indication of a first transition delay received from the first station device[par 0180, For example, if a STA receive a trigger frame 620 when the timer is not expired (i.e. the timer is less than or equal to the maximum group wake-up delay 650), the STA may transmit UL packets such as UL packet STA1 625, UL packet STA N−1 630, and UL packet STA N 635 as illustrated in FIG. 6. The maximum group wake-up delay 650 may be received from the AP during the negotiation/configuration procedure]; identifying a second indication of a second transition delay received from the second station device [par 0201, The maximum PCR transition delay may be defined as the maximum value of the PCR transition delay values in the WUR capabilities elements indicated by all the WUR non-AP STAs that are not in the awake state, have negotiated WUR power management service with the WUR AP, and are in WUR mode]; causing to the send the first wake-up frame to the first station device and the second wake-up frame to the second station device [par 0204, , the PCR component of a WUR non-AP STA may be in the doze state until the maximum PCR transition delay for a group ID has expired if the WUR non-AP STA receives a WUR wake-up frame from its associated WUR AP addressed to a group ID to which the STA is assigned and if the maximum PCR transition delay for the group ID has been indicated by the AP in a WUR mode element]; and scheduling transmissions to the first station device at the end of the first wake-up frame plus the first transition period[par 0134, The DS or the attached controller may be aware of the loss of the AP (BSS) and then based on the DS's knowledge of the ESS, send the information it has on the WUR STAs that were associated with the unexpectedly lost AP to one or more of the remaining APs in the ESS to provide replacement functionality for the lost AP. This may enable WUR functionality recovery without notification of the WUR STA or the need of the WUR STA to re-establish WUR services or schedules. This may be a transparent recovery of the WUR functionality for the WUR STAs].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Min, Patel, and Wang because this provides  efficient (re)discovery and medium access for wake-up radios.

19. Min, Patel, and Wang  teach the method of claim 18, further comprising determining to apply a first padding to the first wake-up frame based on the L-SIG indication included in a header of the first wake-up frame. [Min, par 0082, 0083, This scheduling can optionally take into account one or more of spectrum efficiency, a wake-up latency requirement, a number of pending wake-up transmissions, a downlink (DL) buffer and traffic statistics and/or uplink (UL) scheduling requests and traffic statistics or the like. Then, in step S1116, a wake-up packet is inserted in a padding area of one or more subchannels after a data frame. Control then continues to step S1120. In step S1120, one or more subchannels adjacent to the wake-up packet can optionally be nulled. Optionally still, one or more other channels not adjacent to the wake-up packet could be nulled].


20. Min, Patel, and Wang display the method of claim 19, further comprising applying a second padding to the second wake-up frame, wherein the first padding and second padding are used to align ends of the first wake-up frame and the second wake-up frame[Min, par 0082, 0083, This scheduling can optionally take into account one or more of spectrum efficiency, a wake-up latency requirement, a number of pending wake-up transmissions, a downlink (DL) buffer and traffic statistics and/or uplink (UL) scheduling requests and traffic statistics or the like. Then, in step S1116, a wake-up packet is inserted in a padding area of one or more subchannels after a data frame. Control then continues to step S1120. In step S1120, one or more subchannels adjacent to the wake-up packet can optionally be nulled. Optionally still, one or more other channels not adjacent to the wake-up packet could be nulled].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468